Citation Nr: 1756028	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for asthmatic bronchitis with recurrent laryngitis and bronchopneumonia.

2.  Entitlement to additional VA compensation payments based on a dependent school-age child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Air Force from January 1983 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This case was previously before the Board, most recently in March 2017, at which time the issue of entitlement to an initial rating in excess of 10 percent for asthmatic bronchitis with recurrent laryngitis and bronchopneumonia was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to additional VA compensation payments based on a dependent school-age child is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's asthmatic bronchitis with recurrent laryngitis and bronchopneumonia has not shown a FEV-1 of 70 percent predicted or less, FEV-1/FVC ratio of 70 percent or less, or DLCO (SB) of 65 percent predicted or less.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for asthmatic bronchitis with recurrent laryngitis and bronchopneumonia are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6600 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher Initial Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's asthmatic bronchitis with recurrent laryngitis and bronchopneumonia has been rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6600, applicable to chronic bronchitis.  Under DC 6600, a 10 percent rating is warranted for FEV-1 of 71 to 80 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  The next higher rating, 30 percent, is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6600.

The Board finds that the Veteran's disability picture has more nearly approximated the 10 percent rating under DC 6600 throughout the appeal period.  

An October 2008 pulmonary function test (PFT) shows that pre-bronchodilator testing was completed with a FEV-1 of 104 percent predicted, a FVC of 87 percent predicted, a FEV-1/FVC of 121 percent predicted, and a DLCO of 78 percent predicted.  It was noted that there was no significant airflow obstruction.  A November 2008 VA examiner indicated that the Veteran did not have a history of wheezing, dyspnea, or respiratory failure.  Further, the examiner noted that there were no abnormal respiratory findings and October 2008 chest x-rays did not show any significant abnormality.  In addition, there was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  

An October 2009 PFT shows a FEV-1 of 98 percent predicted, a FVC of 84 percent predicted, and a FEV-1/FVC of 116 percent predicted.  A normal spirometry was noted.  

A July 2011 VA examiner indicated that the Veteran did not experience any shortness of breath or dyspnea.  It was also noted that he walked daily for 2 miles in half an hour, and every other night he rode his bicycle for 2-3 miles and did not suffer any shortness of breath.  The Veteran reported no restrictions in regards to any pulmonary complaints.  On examination, his chest was clear to auscultations bilaterally in the anterior and posterior lung field.  The examiner noted that chest x-rays did not show any acute pleural parenchymal abnormality.  Further, the examiner noted that PFT results show a FEV-1 of 107.6 percent predicted, a FVC of 96.3 percent predicted, a FEV-1/FVC of 89 percent, and a DLCO (SB) of 83.1 percent predicted.  A normal spirometry was noted.  However, restriction was mild by single-breath gas dilution total lung capacity.  Nevertheless, there was normal diffusing capacity.  Regarding occupational impact, the Veteran was noted to work as a lab technician; he denied any complications with his work duties from his service-connected asthmatic bronchitis with recurrent laryngitis and bronchopneumonia.

The Veteran was afforded a VA examination in June 2017.  It was noted that chest x-rays were within normal limits.  The examiner indicated that pre-bronchodilator testing was completed with a FEV-1 of 93 percent predicted, a FVC of 80 percent predicted, a FEV-1/FVC of 90 percent, and DLCO of 86 percent predicted.  Post-bronchodilator testing was also completed with a FEV-1 of 97 percent predicted, a FVC of 83 percent predicted, and a FEV-1/FVC of 91 percent.  The examiner indicated that the FEV-1 percent predicted test result most accurately reflects the Veteran's level of disability.  Normal spirometry, no bronchodilator response, and normal diffusion were noted.  The Veteran's respiratory condition was not found to impact his ability to work.

Based on the foregoing, at no point during the appeal period has the Veteran's asthmatic bronchitis with recurrent laryngitis and bronchopneumonia has shown a FEV-1 of 70 percent predicted or less, a FEV-1/FVC ratio of 70 percent or less, or a DLCO (SB) of 65 percent predicted or less.  Further, there is no evidence that the Veteran's maximum oxygen consumption has been 20 ml/kg/min or less at any point during the appeal period.  Finally, the evidence shows that the Veteran has not had pulmonary hypertension, right ventricular hypertrophy, cor pulmonale, or episodes of acute respiratory failure at any point during the appeal period, nor has he had outpatient oxygen therapy.  Such symptoms would warrant higher ratings.

In sum, the preponderance of the evidence is against the claim for an initial scheduler rating in excess of 10 percent for asthmatic bronchitis with recurrent laryngitis and bronchopneumonia.  The applicable rating criteria contemplate his degraded pulmonary function (with shortness of breath and limitation in activity), with higher ratings available for more severe symptoms.  The Veteran does not meet the criteria for a higher rating under DC 6600.  There is no doubt to be resolved, and a higher initial schedular rating is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  There are no additional expressly or reasonably raised issues presented on the record.  


ORDER

Entitlement to an initial rating in excess of 10 percent for asthmatic bronchitis with recurrent laryngitis and bronchopneumonia is denied.


REMAND

An August 2015 decision denied entitlement to additional VA compensation payments based on a dependent school-age child.  In August 2015, the Veteran filed a timely notice of disagreement (NOD) with the decision.  To date, a statement of the case (SOC) has not been furnished.  Accordingly, remand is required for the issuance of a SOC that considers entitlement to additional VA compensation payments based on a dependent school-age child.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC for the claim of entitlement to additional VA compensation payments based on a dependent school-age child.  The Veteran must be advised that submission of a timely substantive appeal is required to continue the appeal of this issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


